Cohn, J. (dissenting).
This case has been tried on two previous occasions and each time the jury has disagreed. The record before us shows that the present trial lasted for a week. When, after deliberating for only two hours, the jury reported that it was hopelessly deadlocked, it was entirely proper and commendable for the court to endeavor by all legitimate means to secure a verdict by urging the jury to agree. (Conners v. Walsh, 131 N. Y. 590, 592-593; White v. Calder, 35 N. Y. 183, 184; Green v. Telfair, 11 How. Pr. 260, 262; 4 Carmody on New York Pleading and Practice, § 1333, p. 3091; Abbott on Civil Jury Trials [5th ed.], § 392, p. 894.)
The claim of defendant that the further instruction given by the trial court constituted coercion of the jury is without merit. An examination of this instruction demonstrates that the court’s sole desire was to assist the jury in arriving at a just verdict upon the evidence without any attempt at coercion. The court charged: “ It is eminently desirable now that if you reasonably can you should agree upon a verdict. By that I do not mean to commend to any of you that you should surrender settled convictions of what the truth is and of what justice may be on the facts and the law; but I do mean to commend to you most earnestly that you pool all your resources of recollection as to the evidence and your capacity for judgment and exercise a common will to do justice between these litigants to the end that this cause shall be finally adjudicated by your verdict.
“ Now, you began your deliberations at four o’clock. It is now exactly four minutes past six'.
‘ ‘ I wish further to call to your attention that in a large proportion of cases, absolute certainty cannot be expected; that, although the verdict must be the verdict of each individual juror and not a mere acquiescence in the conclusion of his fellows, yet they should examine the question submitted with candor and with a proper regard and deference to the opinions of each other. It is the duty of each juror to decide and the duty of the jury collectively to decide the case if they can conscientiously do so. * *
*390Then followed the portion quoted in the prevailing opinion.
At the conclusion of these instructions defendant’s counsel merely said: “I’d like to have my exception noted on the record to that addition to your charge.”
Though the portion of the additional charge now made the basis for a reversal, taken by itself, might be construed as an exhortation to the minority group in the jury to agree with the majority, I find therein no ground for setting aside the judgment as no proper exception was taken by defendant to the language employed. Had defendant specifically called attention to the particular language now challenged and had he stated to the trial'court that such instruction constituted a command to the minority to re-examine its views in the light of the opinion held by the majority, it is reasonable to assume that the Trial Judge would have corrected his remarks by adding that a like duty was placed on the majority respecting the opinion of the minority.
Defendant’s failure to specify its objection to the precise portion of the charge which it believed to be erroneous makes the exception valueless. An exception to a charge of the court must point out the specific part of the charge deemed wrong so that the court may have an opportunity to correct the error, if error was committed. (Clark v. N. Y. C. & H. R. R. R. Co., 191 N. Y. 416, 422-423; McGinley v. United States Life Ins. Co., 77 N. Y 495, 497; Branson on Instructions to Juries [2d ed.), § 138, p. 229; 4 Carmody on New York Pleading and Practice, § 1327, pp. 3080-3081.)
By merely taking a general exception to the supplemental charge which consisted of three long paragraphs, the defendant has placed itself'in a position of gambling with the jury’s verdict and still reserving the right, in the event of an unfavorable verdict, to specify the nature of its exception in the appellate tribunal. The trial court is the forum in which the exception should have been amplified in the first instance.
For the foregoing reasons I dissent and vote to affirm.
Mastín, P. J., and Dobe, J., concur with Townley, J.; Cohn, J., dissents in an opinion in which Glennon, J., concurs.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.